 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
     .UNITED STATES OF AMERICA,                Case No.: 19CR3912-KSC _ ·
10
11                 Plaintiff,
                                               ORDER AND JUDGMENT OF
12          v.                                 DISMISSAL WITHOUT
                                               PREJUDICE
13
      HIGINIO DE LEON DIAZ,
14
15                 Defendant
16
           Upon the motion of the Govemmerit, and good cause appearing therefrom,
17
           IT IS HEREBY ORDERED that the Information against HIGINIO DE LEON
18
     DIAZ, in this case is dismissed without prejudice.
19
20         SO ORDERED.
21         DATED: January 29, 2020
22
23                                   HONO     I'.:E NS. CRAWFORD
24                                   UNITED STATES MAGISTRATE ITJDGE

25
26
27
28
